                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

CLIFTON TERRON LEE,

                       Petitioner,                       Case No. 1:19-cv-595
v.                                                       Honorable Robert J. Jonker
JOHN DAVIDS,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court will dismiss the petition without prejudice

for failure to exhaust available state-court remedies.
                                      Discussion

               I.      Factual allegations

               Petitioner Clifton Terron Lee is incarcerated with the Michigan Department of

Corrections at the Ionia Correctional Facility (ICF) in Ionia, Ionia County, Michigan. Following

a jury trial in the Kent County Circuit Court, Petitioner was convicted of assault with intent to

commit murder (AWIM), Mich. Comp. Laws § 750.83, and possession of a firearm during the

commission of a felony (felony firearm), Mich. Comp. Laws § 750.227b. On September 8, 2016,

the court sentenced Petitioner as a fourth-offense habitual offender, Mich. Comp. Laws § 769.12,

to a prison term of 35 to 70 years on the AWIM conviction, to be served consecutively to a 2-year

prison term on the felony-firearm conviction.

               On July 17, 2019, Petitioner filed his habeas corpus petition. Under Sixth Circuit

precedent, the application is deemed filed when handed to prison authorities for mailing to the

federal court. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). Petitioner placed his petition in

the prison mailing system on July 17, 2019. (Pet., ECF No. 1, PageID.16.)

               The petition raises six grounds for relief, as follows:

       I.      REMOVAL FROM THE TRIAL DURING VOIR DIRE REGARDING
               [PETITIONER’S] MINOR COMMENTS, NO WARNING BY JUDGE
               AND DEPRIVATION OF THE RIGHT TO COUNSEL REQUIRE A
               NEW TRIAL.

       II.     IMPERMISSIBLE ARGUMENT DISGUISED AS EVIDENCE
               DEPRIVED [PETITIONER] OF A FUNDAMENTALLY FAIR TRIAL
               AND DUE PROCESS OF LAW.

       III.    PROBATION OFFICER HEARSAY TESTIMONY AFFIRMING
               COMPLAINANT’S STORY REQUIRES A NEW TRIAL.

       IV.     INEFFECTIVE OF CONSTITUTION [SIC] AND INEFFECTIVE
               ASSISTANCE OF COUNSEL.
                                                 2
       V.      [PETITIONER] WAS DENIED HIS RIGHT TO DUE PROCESS AND A
               FAIR TRIAL WHERE THE TRIAL COURT ABUSED ITS DISCRETION
               WHEN IT ALLOWED THE PROSECUTION TO IMPROPERLY
               INTERJECT CRITICAL CASE-SPECIFIC FACTS ABOUT THE CASE
               TO FORM ITS QUESTIONS DURING VOIR DIRE; AND APPOINTED
               COUNSEL WAS INEFFECTIVE FOR FAILING TO OBJECT.

       VI.     [PETITIONER’S] RIGHT TO DUE PROCESS WAS VIOLATED
               WHERE THE RECORD CLEARLY REVEALS THAT THE TRIAL
               COURT NEVER CONDUCTED AN ARRAIGNMENT AFTER THE
               PRELIMINARY     EXAMINATION;    AND COUNSEL  WAS
               INEFFECTIVE FOR FAILING TO OBJECT.

(Pet., ECF No. 1, PageID.4, 6-7, 9, 11-12.)

               Petitioner appealed his convictions to the Michigan Court of Appeals. In the brief

filed by counsel, Petitioner raised the issues presented in habeas grounds I through IV. In a pro

per supplemental brief, Petitioner raised the issues presented in habeas grounds V and VI. The

Michigan Court of Appeals, in a 19-page unpublished opinion issued on January 16, 2018, denied

all claims for lack of merit or harmless error and affirmed Petitioner’s convictions.

               Petitioner sought leave to appeal to the Michigan Supreme Court, apparently raising

the same six grounds for relief. The supreme court denied leave to appeal on July 27, 2018.

               Contemporaneously with the filing of his habeas petition and brief in support,

Petitioner has filed a motion to stay the proceedings and hold them in abeyance (ECF No. 4) while

he exhausts additional claims in the Michigan courts by way of a motion for relief from judgment.

Petitioner describes the claims he intends to raise as follows: “(1) New facts that wasn’t [sic]

presented at trial and (2) Ineffective Assistance of trial and Appellate counsel . . . .” (Id.,

PageID.112.)




                                                 3
               II.     Exhaustion of State Court Remedies

               Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,

275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal

claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte

when it clearly appears that habeas claims have not been presented to the state courts. See Prather

v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen v. Perini, 424 F.2d 134, 138-39 (6th Cir. 1970).

               Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). Petitioner alleges that he has properly exhausted the six grounds raised in his

petition. He acknowledges, however, that he has not exhausted the new claims he intends to

present in his state-court motion for relief from judgment.

               An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c).

Petitioner has at least one available procedure by which to raise the issues he has presented in this

application. He may file a motion for relief from judgment under Mich. Ct. R. 6.500 et seq. Under

Michigan law, one such motion may be filed after August 1, 1995. Mich. Ct. R. 6.502(G)(1).

                                                  4
Petitioner has not yet filed his one allotted motion. Therefore, the Court concludes that he has at

least one available state remedy. To properly exhaust his unexhausted claims, Petitioner must file

a motion for relief from judgment in the Kent County Circuit Court. If his motion is denied by the

circuit court, Petitioner must appeal that decision to the Michigan Court of Appeals and the

Michigan Supreme Court. O’Sullivan, 526 U.S. at 845; Hafley, 902 F.2d at 483 (“‘[P]etitioner

cannot be deemed to have exhausted his state court remedies as required by 28 U.S.C. § 2254(b)

and (c) as to any issue, unless he has presented that issue both to the Michigan Court of Appeals

and to the Michigan Supreme Court.’”) (citation omitted).

               Because Petitioner intends to raise some habeas claims that are exhausted and some

that are not, his petition, as he wishes to amend it, is “mixed.” Under Rose v. Lundy, 455 U.S. 509,

522 (1982), district courts are directed to dismiss mixed petitions without prejudice in order to

allow petitioners to return to state court to exhaust remedies. However, since the habeas statute

was amended to impose a one-year statute of limitations on habeas claims, see 28 U.S.C.

§ 2244(d)(1), dismissal without prejudice often effectively precludes future federal habeas review.

This is particularly true after the Supreme Court ruled in Duncan v. Walker, 533 U.S. 167, 181-82

(2001), that the limitations period is not tolled during the pendency of a federal habeas petition.

As a result, the Sixth Circuit adopted a stay-and-abeyance procedure to be applied to mixed

petitions. See Palmer v. Carlton, 276 F.3d 777, 781 (6th Cir. 2002). In Palmer, the Sixth Circuit

held that when the dismissal of a mixed petition could jeopardize the timeliness of a subsequent

petition, the district court should dismiss only the unexhausted claims and stay further proceedings

on the remaining portion until the petitioner has exhausted his claims in the state court. Id.; see

also Rhines v. Weber, 544 U.S. 269, 277 (2007) (approving stay-and-abeyance procedure); Griffin

                                                 5
v. Rogers, 308 F.3d 647, 652 n.1 (6th Cir. 2002). Petitioner expressly requests that this Court stay

his petition and hold it in abeyance while he exhausts his previously unexhausted claims.

                   Petitioner’s application is subject to the one-year statute of limitations provided in

28 U.S.C. § 2244(d)(1). Under that provision, the one-year limitations period runs from “the date

on which the judgment became final by the conclusion of direct review or the expiration of the

time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Petitioner appealed his conviction to

the Michigan Court of Appeals and the Michigan Supreme Court. The Michigan Supreme Court

denied his application on July 27, 2018. Petitioner did not petition for certiorari to the United

States Supreme Court, though the ninety-day period in which he could have sought review in the

United States Supreme Court is counted under § 2244(d)(1)(A). See Bronaugh v. Ohio, 235 F.3d

280, 283 (6th Cir. 2000). The ninety-day period expired on October 25, 2018. Accordingly, absent

tolling, Petitioner would have one year, until October 25, 2019, in which to file his habeas petition.

Petitioner filed the instant petition on July 17, 2019, 100 days before expiration of the limitations

period.

                   The Palmer Court has indicated that thirty days is a reasonable amount of time for

a petitioner to file a motion for post-conviction relief in state court, and another thirty days is a

reasonable amount of time for a petitioner to return to federal court after he has exhausted his state-

court remedies. Palmer, 276 F.3d at 781. See also Griffin, 308 F.3d at 653 (holding that sixty

days amounts to a mandatory period of equitable tolling under Palmer).1




1
  The running of the statute of limitations is tolled while “a properly filed application for State post-conviction or other
collateral review with respect to the pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2). The statute of
limitations is tolled from the filing of an application for state post-conviction or other collateral relief until a decision
                                                             6
                 Petitioner has more than sixty days remaining in his limitations period. Assuming

that Petitioner diligently pursues his state-court remedies and promptly returns to this Court after

the Michigan Supreme Court issues its decision, he is not in danger of running afoul of the statute

of limitations. Therefore, a stay of these proceedings is not warranted, and Petitioner’s motion for

stay and abeyance (ECF No. 4) will be denied. Should Petitioner decide not to pursue his

unexhausted claims in the state courts, he may file a new petition raising only exhausted claims at

any time before the expiration of the limitations period.

                                                  Conclusion

                 For the foregoing reasons, the Court will dismiss the petition for failure to exhaust

available state-court remedies.

                                        Certificate of Appealability

                 Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This Court’s

dismissal of Petitioner’s action under Rule 4 of the Rules Governing § 2254 Cases is a

determination that the habeas action, on its face, lacks sufficient merit to warrant service. It would

be highly unlikely for this Court to grant a certificate, thus indicating to the Sixth Circuit Court of

Appeals that an issue merits review, when the Court already has determined that the action is so

lacking in merit that service is not warranted. See Love v. Butler, 952 F.2d 10 (1st Cir. 1991) (it

is “somewhat anomalous” for the court to summarily dismiss under Rule 4 and grant a certificate);


is issued by the state supreme court. Lawrence v. Florida, 549 U.S. 327 (2007). The statute is not tolled during the
time that a Petitioner petitions for writ of certiorari in the United States Supreme Court. Id. at 332.

                                                         7
Hendricks v. Vasquez, 908 F.2d 490 (9th Cir. 1990) (requiring reversal where court summarily

dismissed under Rule 4 but granted certificate); Dory v. Comm’r of Corr., 865 F.2d 44, 46 (2d Cir.

1989) (it was “intrinsically contradictory” to grant a certificate when habeas action does not

warrant service under Rule 4); Williams v. Kullman, 722 F.2d 1048, 1050 n.1 (2d Cir. 1983)

(issuing certificate would be inconsistent with a summary dismissal).

                The Sixth Circuit Court of Appeals has disapproved the issuance of blanket denials

of a certificate of appealability. Murphy v. Ohio, 263 F.3d 466 (6th Cir. 2001). Rather, the district

court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Id. at 467. Each issue must be considered under the standards set forth by the Supreme

Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467. Consequently, this

Court has examined each of Petitioner’s claims under the Slack standard.

                This Court denied Petitioner’s application on the procedural ground of lack of

exhaustion. Under Slack, 529 U.S. at 484, when a habeas petition is denied on procedural grounds,

a certificate of appealability may issue only “when the prisoner shows, at least, [1] that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and [2] that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Both showings must be made to warrant the grant of a

certificate. Id. The Court finds that reasonable jurists could not debate that this Court correctly

dismissed the petition on the procedural ground of lack of exhaustion. “Where a plain procedural

bar is present and the district court is correct to invoke it to dispose of the case, a reasonable jurist

could not conclude either that the district court erred in dismissing the petition or that the petitioner



                                                   8
should be allowed to proceed further.” Id. Therefore, the Court denies Petitioner a certificate of

appealability.

                 The Court will enter an order and judgment consistent with this opinion.


Dated:    August 7, 2019                              /s/ Robert J. Jonker
                                                      Robert J. Jonker
                                                      Chief United States District Judge




                                                 9
